Case 2:19-cr-00089-JJT Document1 Filed 12/28/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Date of Arrest: December 27, 2018
UNITED STATES OF AMERICA Magistrate’s Case No. 1%$-20Ib MO
Plaintiff,
COMPLAINT FOR VIOLATION OF
18 U.S.C. § 922 (g),(5) (B)
Possession of a Ammunition by an
Tllegal Alien (Felony)
Count One >

Vs.

Jose Rodrigo FELIX-Quiroz,
Defendant.

ee ee 8 a

YOB: 1982
Border Crosser/Citizen of Mexico

 

I, the undersigned complainant, being duly sworn, state that the
following is true and correct to the best of my knowledge and belief:

COUNT ONE

‘On December 27, 2018, at or near Yuma, AZ, in the District of Arizona,
Jose Rodrigo FELIX-Quiroz, being an alien and admitted to the United
States under a nonimmigrant visa, did knowingly and intentionally
possess ammunition; . said ammunition being in and affecting commerce in
that it had previously been shipped and transported in interstate and
foreign commerce; in violation of Title 18, United States Code,

Sections 922(g) (5) (B).

And the complainant states that this complaint is based on the attached
Statement of Facts incorporated herein by reference.

Authorized by: AUSA Sean Lokey A EA
AR ese :

Kai Safst@o
Special Agent - Bureau of Alcohol,
Tobacco, Firearms and Explosives

Sworn to before me and subscribed in my presence, December 28, 2018 at

Yuma, Arizona.
(PR

Jémes F. Metcalf _.
‘United States Magistrate Judge

 

 

 
Case 2:19-cr-00089-JJT Document1 Filed 12/28/18 Page-2 of 3

UNITED STATES OF AMERICA
Vs.

Jose Rodrigo FELIX-Quiroz
STATEMENT OF FACTS

I, Special Agent Kai Safsten, being duly sworn do state the following:

On December 27, 2018, ATF Agents observed Jose Rodrigo FELIX-Quiroz’
vehicle, a Silver Chevrolet Impala bearing Mexico license plate AHS-9958-A,
in the parking lot at Sprague’s Sports, a Federal Firearms Licensee (FFL)
located at 345 West 3254 Street, Yuma, AZ. After a period of time, FELIX
QUIROZ was observed walking out of Sprague’s Sports and was carrying several
boxes. of ammunition. FELIX-Quiroz was observed placing the boxes of

ammunition in the back seat of his vehicle.

FELIX-Quiroz was then surveilled for a period of time. FELIX-Quiroz pulled
into the Sportsman’ s Warehouse parking lot, a FFL ‘located at 1038 South
Castle Dome Avenue; Yuma, Ad. FELIX-Quiroz was observed inside the store
purchasing ammunition. FELIX-Quiroz then returned to his vehicle with two
(2) bags containing ammunition, placed them in the trunk of his vehicle, and_

left the parking lot.

A traffic stop was conducted by Yuma Police Department for a stop sign
violation and two {2) turn signal violations. During the traffic stop, it
was learned that FELIX-Quiroz had no United States Driver License and is a
Mexican citizen. Police Officers were able to see boxes of ammunition in
plain sight on the back seat of FELIX-Quiroz! vehicle. FELIX-Quiroz
provided consent to search his vehicle and more ammunition was found in the
trunk. | Receipts for the ammunition were also found inside the vehicle.
FELIX-Quiroz possessed approximately 2000 rounds of assorted caliber
ammunition and receipts showed FELIX-Quiroz had spent approximately $984.43

on ammunition.

ATF Agents arrived on scene and conducted an interview of FELIX-Quiroz in

regards to large amount of ammunition in his possession. During a post-

 

 
Case 2:19-cr-00089-JJT Document1 Filed 12/28/18 Page 3 of 3

Miranda interview, FELIX-Quiroz provided a non-immigrant visa card as
identification. FELIX-Quiroz stated he resided in Mexicali, Mexico at the
address listed on. his non-immigrant visa card. FELIX-Quiroz stated he
purchased the ammunition because he was going to go shooting with his cousin.
FELIX-Quiroz admitted to taking ammunition to Mexico for his own personal
use three (3) to four (4) times previously. FRELIX-Quiroz stated he owns a
.22 caliber Ruger pistol, which is in Mexico. .
\

Homeland Security Investigations (HSI) conducted a record check for FELIX-
Quiroz and confirmed that FELIX-Quiroz had made ‘entry into the United
States utilizing a Border Crossing Card, which denoted FELIX-Quiroz

possesses a B1/B2 non-immigrant visa.

Kai Safsten
Special Agent - Bureau of Alcohol,
Tobacco, Firearms and Explosives

Sworn to before me and subscribed in my presence, December 28, 2018, at Yuma,

Arizona. on
oo __ _

JT om E.CMetcalf
Lv United States Magistrate Judge

 

 

 
